Muskingum County, Nos. 9134A and 9135A Appellant has filed an untimely notice of appeal and motion for delayed appeal with regard to Muskingum County Court of Appeals case Nos. CA9134 and CA9135, a discretionary appeal involving a felony and with regard to case Nos. 9134A and 9135A, an appeal filed pursuant to State v. Murnahan (1992), 63 Ohio St.3d 60, 584 N.E.2d 1204.
The appeal of case Nos. 9134A and 9135A involves a civil, post-conviction matter and not an appeal of a felony case to which the provisions for delayed appeal in S.Ct.Prac.R. II(2)(A)(4) apply. Therefore,
IT IS ORDERED by the court, sua sponte, that the motion for delayed appeal be, and hereby is, stricken as to case Nos. 9134A and 9135A
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.Ct.Prac.R. II(2)(A)(1), the appeal of case Nos. 9134A and 9135A be, and hereby *1471is, dismissed for lack of jurisdiction.
Appellant’s appeal of case Nos. CA9134 and CA9135 remains pending.